PD-1039-14
                                                                      COURT OF CRIMINAL APPEALS
                                                                                       AUSTIN, TEXAS
 April 15, 2015                                                     Transmitted 4/15/2015 4:40:41 PM
                                                                      Accepted 4/15/2015 4:44:02 PM
                                                                                        ABEL ACOSTA
                                  NO. PD-1039-14                                                CLERK

                    IN THE COURT OF CRIMINAL APPEALS

                           OF THE STATE OF TEXAS


JOSE GUADALUPE RODRIGUEZ                      APPEAL OF CAUSE NO. CR-3485-
ELLIZONDO,                                    10-I
Appellant
                                              FROM THE           398TH      DISTRICT
vs.                                           COURT OF

THE STATE OF TEXAS,                           HIDALGO COUNTY, TEXAS
Appellee


                  STATE/APPELLEE’S MOTION FOR EXTENSION
                     OF TIME TO FILE THE STATE’S BRIEF


TO THE HONORABLE JUDGES OF SAID COURT:

        NOW COMES the State of Texas, Appellee herein, and respectfully files this,

the State’s first Motion for Extension of Time to file its brief in the above-referenced

case, and in support thereof, would show unto the Court the following:

1.     On November 14, 2010, Appellant, Jose Guadalupe Rodriguez Elizondo, was
       found guilty of one count of Murder. [CR 014]. On November 14, 2010,
       Appellant was sentenced by the jury to a term of 25 years imprisonment. [CR
       069].

2.     On August 31, 2010, the Court of Appeals for the Thirteenth Judicial District
       issued a Memorandum Opinion affirming Appellant’s conviction.


3.     On August 5, 2014, Appellant filed his first motion to extent time to file a
      petition for discretionary review.

4.    On August 21, 2014, Appellant filed his second motion to extent time to file a
      petition for discretionary review

5.    On October 1, 2014, Appellant filed a petition for discretionary review.

6.    On January 28, 2015, this Court granted the petition for discretionary review.

7.    On February 6, 2015, Appellant filed his first motion for extention of time to
      file his brief.

8.    Appellee’s brief was filed on March 16, 2015.

9.    The brief of the State/Appellant is currently due on Wednesday, April 15,
      2015.

10.   Good cause exists for requesting an extension of time in which to file the Brief
      of State/Appellant, namely:


      (a)    The undersigned attorney has been engaged in the preparation of the
             State’s Response to an application for a writ of habeas corpus in Cause
             CR-4404-10-A(1), Ex parte Victor Garcia, which was filed on March
             23, 2015.
      (b)
      (c)    The undersigned attorney has been preparing for an evidentiary hearing
             on an application for a writ of habeas corpus in Cause No. CR-4404-10-
             A(1), Ex parte Victor Garcia, which was held on March 23, 2015.

      (d)    The undersigned attorney has been engaged in the preparation of the
             State’s Response to an application for a writ of habeas corpus in Cause
             No. CR-1726-12-J(1), Ex parte Jorge Maximo Espinoza, which was
             filed on March 26, 2015.

      (e)    The undersigned attorney has been engaged in the preparation of the
             State’s Response to an application for a writ of habeas corpus in Cause
             No. CR-1258-03-G(2), Ex parte Marco Antonio Chairez, which was
             filed on April 6, 2015.
      (f)   The undersigned attorney was engaged in the preparation of the State’s
            Brief in Appellate Cause No. 13-14-00441-CR, Ex parte Rene
            Aguilera, which was filed on March 23, 2015.

      (g)   Appellant’s appellate attorney of record, Brandy Wingate Voss, is not
            opposed to the State’s motion for an extension of time to file the State’s
            Brief.

10.   An extension of thirty (30) days, or until Friday, May 15, 2015, is therefore
      requested to allow the undersigned attorney to prepare the State’s Brief.

12.   The motion is not made for the purpose of delay, but so justice may be done.

      WHEREFORE, Appellant, the State of Texas, respectfully requests that its

motion for an extension of time of fifteen (15) days, until Tuesday, May 31, 2011,

to file the Brief of State/Appellant in the case herein, be in all things GRANTED.

                                      Respectfully submitted,

                                      RICARDO RODRIGUEZ, JR.
                                      CRIMINAL DISTRICT ATTORNEY
                                      HIDALGO COUNTY, TEXAS

                                      _/s/ Michael W. Morris_____________
                                      MICHAEL W. MORRIS, ASSISTANT
                                      Criminal District Attorney
                                      Lead Counsel for Appellee
                                      State Bar No. 24076880

                                      Office of the Criminal District Attorney
                                      Hidalgo County Courthouse
                                      100 North Closner
                                      Edinburg, Texas 78539
                                      Telephone: (956) 318-2300 ext. 781
                                      Telefax:     (956) 380-0407
                                      ATTORNEYS FOR THE STATE
                            CERTIFICATE OF SERVICE


      I, MICHAEL W. MORRIS, do hereby certify that I have served a copy of the

foregoing State/Appellant’s Motion for Extension of Time to File the State’s Brief to

Appellee Jose Guadalupe Rodriguez Elizondo’s appellate attorney of record, Brandy

Wingate Voss, and to Lisa C. McMinn, State Prosecuting Attorney by e-service

through the electronic filing service.

      Dated this, the 15th day of April, 2015.



                                         _/s/ Michael W. Morris_________________
                                         MICHAEL W. MORRIS, ASSISTANT
                                         CRIMINAL DISTRICT ATTORNEY
                                         HIDALGO COUNTY, TEXAS